NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSEFINA SON TECUM,                             No.    18-71334

                Petitioner,                     Agency No. A208-130-656

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Josefina Son Tecum, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Son Tecum does not make any argument challenging the agency’s

dispositive conclusion that her proposed social group of “young school-aged

women being targeted by gangs” is not cognizable. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived).

      Even considering the claimed social group as one of “young school-aged

women”, substantial evidence supports the agency’s conclusion that Son Tecum

failed to establish that she was or would be persecuted on account of her

membership in that group. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Son Tecum’s asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                         2